                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LEONARD HADLEY,

                Plaintiff,

        v.                                                    Case No. 18-cv-1068-JPG-MAB

 ASTRAZENECA PHARMACEUTICALS PLC,
 ASTRAZENECA PLC, U.S. GOVERNMENT
 FOOD AND DRUG ADMINISTRATION and
 UNITED STATES OF AMERICA,

                Defendants.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the Court’s January 14, 2019, order (Doc. 52) for

plaintiff Leonard Hadley to show cause on or before February 1, 2019, why the Court should not

construe his failure to timely respond to the motion to dismiss filed by defendants U.S.

Government Food and Drug Administration (“FDA”) and United States of America (Doc. 46) as

an admission of the merits of the motion and dismiss his claims against the FDA and the United

States. The Court warned Hadley that if he failed to respond in a timely manner to the order to

show cause, the Court might dismiss this action for lack of prosecution pursuant to Federal Rule

of Civil Procedure 41(b) and the Court’s inherent authority to manage its docket. See In re

Bluestein & Co., 68 F.3d 1022, 1025 (7th Cir. 1995).

       Hadley has not responded to the Court’s order to show cause. In light of this failure, the

Court construes his failure to respond to the defendants’ motion to dismiss (Doc. 46) as an

admission of the merits of the motion and will therefore grant the motion. Alternatively, the

Court construes Hadley’s failure to respond to the show cause order as an indication he no longer

wants to prosecute this case. Therefore, as it warned it might, the Court will also dismiss all
remaining claims in this case with prejudice for lack of prosecution pursuant to Rule 41(b) and

the Court’s inherent authority to manage its docket.

       For the foregoing reasons, the Court:

   •   GRANTS the motion to dismiss filed by the FDA and the United States (Doc. 46);

   •   DISMISSES this case with prejudice for the reasons stated in the defendants’ motion
       (Doc. 46) and, alternatively, pursuant to Rule 41(b) for failure to prosecute;

   •   DENIES as moot the pending motion to dismiss filed by the FDA and the United States
       (Doc. 53); and

   •   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.
DATED: February 8, 2019


                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               DISTRICT JUDGE




                                                 2
